Journal Entries (1834): Journal 3: (1) Motion to dissolve injunction *p. 53; (2) submitted on bill and answers *p. 102.
Papers in File: (i) Bill of complaint, order for injunction; (2) precipe for writ of injunction and writ of subpoena; (3) writ of injunction and return; (4) copy of writ of injunction and pluries fi. fa. in case 26 of 1820; (5) writ of subpoena and return; (6) request for copy of bill; (7) answer of Henry Hudson; (8) answer of Conrad Ten Eyck; (9) answer of Robert Smart; (10) answer of executors of Oliver W. Miller; (11) request for copies of answers; (12) replication; (13) bill of costs in case of Austin E. Wing v. Henry Hudson up to 1828; (14) depositions of William Woodbridge, Solomon Sibley, Eurotas P. Hastings, John Whipple, David Dodemead, Elijah Warner, and various exhibits; (15) Chancellor Farnsworth’s certificate of disqualification; (16) motion to enter case on docket of state Supreme Court; (17) copy of rule to enter appearance in state Supreme Court, citation; (18) appearance; (19) suggestion of death, motion to revive suit and for rule on executors to appear; (20) motion to confirm master’s report; (21) decree signed by Chancellor Manning; (22) petition to revive suit; (23) affidavit of George Andrews re disposition of suit.
Chancery Case 149 of 1832.